Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17/006604 application filed 8/28/20.  
Claims 1-6 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 11/24/20 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 103(a) as being obvious over WOOD ET AL. (US PG PUB 2018/0002527) in its entirety.  Hereby referred to as WOOD.  
Regarding claims 1-6:
WOOD discloses in the abstract a stabilized composition includes candle wax; an ultraviolet light absorber; and a hindered amine light stabilizer of formula (I). The compositions stabilize the candle with respect to yellowing, color fading in the case of dyed or pigmented candles, and other degradation of the waxes. The materials and compositions may be used in a wide variety of a candle waxes including, but not limited to, paraffin, beeswax, natural oils, polyamide plus fatty acids and esters thereof, fatty acids such as stearin, opacifiers, glycerides plus oxidized wax, alcohols, and ethylene oligomers.  
Para [0027] teaches the candle wax compositions contain a UV absorber. Suitable UV absorbers may include, but are not limited to, benzotriazoles, benzophenones, alpha-cyanoacrylates, oxanilides, s-triazines, cinnamates, malonates, benzoates, salicylates, and benzoxazin-4-ones. Illustrative UV absorbers include, but are not limited to, 4-octyloxy -2-hydroxybenzophenone and the like; in which TABLE 3 teaches isooctyl derivatives.  
Para [0032] teaches that the candle wax compositions may further include additional, i.e. a second, hindered amine light stabilizers ("HALS"). In particular, the present compositions may comprise at least one further hindered amine stabilizer that is a hindered amine substituted on the 
Para [0036] - [0037] and [0038] teaches that the amount of the UV absorber and the hindered amine light stabilizer, along with any second HALS, or other additives, in the candle wax compositions should be an effective amount such that degradation of the candle wax is minimized or substantially eliminated. For example, the effective amount may be from about 0.001 wt. % to about 10 wt. % based on the wax. The stabilized candle wax compositions may also include a phenolic antioxidant; and 1,3,5-tri-methyl-2,4,6-tris(3,5-di-tert-butyl-4-hydroxybenzyl)benzene.  The ratio of components (a) – (f) can be derived from said disclosure; therefore, the claimed ratios fall within the claimed ranges          
Para [0084] discloses Color Fade of a Pink Floral -Scented Candle Wax; para [0092] teaches while the effectiveness of stabilizers will depend on the specific dye and/or scent present in the candle wax, para [0098] teaches red unscented candle wax; and para [0125] teaches wherein the ultraviolet light absorber is at least one compound selected from the group consisting of: benzotriazole, benzophenone, alpha-cyanoacrylate.
Although, WOOD does not reveal the actual structures, however from the teachings of the IUPAC names and their derivatives would lead one of ordinary skill in the art to recognize the composition of the claimed invention.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize that the presents of a known structure would not have been expected to confer any particular different desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771